If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


                                                                       UNPUBLISHED
In re GRANDBERRY/ALI/SILVER, Minors.                                   July 28, 2022

                                                                       No. 359072
                                                                       Ingham Circuit Court
                                                                       Family Division
                                                                       LC No. 16-001632-NA


Before: MARKEY, P.J., and BOONSTRA and RIORDAN, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating her parental rights to her
six children, OG, RA, XS, KS1, KS2, and XA, pursuant to MCL 712A.19b(3)(c)(i), (g), and (j).1
We affirm.

                       I. STATUTORY GROUNDS FOR TERMINATION

       Respondent first argues that the trial court erred by finding that a statutory ground for
termination was established by clear and convincing evidence. We disagree.

        “In order to terminate parental rights, the trial court must find by clear and convincing
evidence that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been
met.” In re VanDalen, 293 Mich App 120, 139; 809 NW2d 412 (2011). We review the trial
court’s decision for clear error. In re Hudson, 294 Mich App 261, 264; 817 NW2d 115 (2011).
“A finding is clearly erroneous if, although there is evidence to support it, this Court is left with a
definite and firm conviction that a mistake has been made.” Id. When applying this standard,
“regard is to be given to the special opportunity of the trial court to judge the credibility of the
witnesses who appeared before it.” In re Miller, 433 Mich 331, 337; 445 NW2d 161 (1989).




1
 The trial court also terminated the parental rights of the fathers to the five older children, but they
are not parties to this appeal.


                                                  -1-
        The trial court found that grounds for terminating respondent’s parental rights were
established under MCL 712A.19b(3)(c)(i), (g), and (j), which allow for termination under the
following circumstances:

              (c) The parent was a respondent in a proceeding brought under this chapter,
       182 or more days have elapsed since the issuance of an initial dispositional order,
       and the court, by clear and convincing evidence, finds either of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

                                              * * *

               (g) The parent, although, in the court’s discretion, financially able to do so,
       fails to provide proper care or custody for the child and there is no reasonable
       expectation that the parent will be able to provide proper care and custody within a
       reasonable time considering the child’s age.

                                              * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of the
       child’s parent, that the child will be harmed if he or she is returned to the home of
       the parent.

         Initially, we note that § 19b(3)(g) requires a court to consider a respondent’s financial
ability to provide proper care and custody, and the trial court did not make any findings regarding
respondent’s finances. Thus, the trial court clearly erred by finding that § 19b(3)(g) was
established by clear and convincing evidence. However, this error is harmless because it is only
necessary to establish one statutory ground for termination, In re VanDalen, 293 Mich App at 139,
and the trial court did not clearly err by finding that §§ 19b(3)(c)(i) and (j) were both established
by clear and convincing evidence.

        With respect to § 19b(3)(c)(i), the trial court did not clearly err when it found that
respondent had failed to rectify the conditions that led to the adjudications and was not reasonably
likely to do so within a reasonable time considering the children’s ages. Respondent’s initial
involvement with Children’s Protective Services (CPS) began in 2006, after respondent gave birth
to her first child at age 15. By 2010, she had stopped participating in services and her parental
rights to her first two children were terminated. The trial court obtained jurisdiction over OG and
RA in 2017, after respondent entered a plea of admission to allegations that her rights to her two
older children were previously terminated, that CPS had been called to her home in relation to OG
and RA, that she failed to attend feeding sessions or receive instructions relative to RA, and that
she had only visited RA for 13 out of 79 days.

       Respondent was initially compliant with services and the two children were even returned
to her care for six months. But respondent then became homeless and noncompliant with the
services offered to her, and the two children again were removed from her care. A worker with
the court’s Intensive Neglect Services program had to ask the trial court to prohibit respondent


                                                -2-
from attending RA’s medical examinations because respondent had verbally attacked a physician,
and RA’s foster-mother was afraid that respondent would not allow the child to go home with her.
Respondent also was furnished with an in-home nurse, but she discontinued that service. In the
prior proceeding, respondent pleaded no contest to allegations that she had an altercation with her
mother, and was involved in physical altercations with a neighbor. Respondent continued this
aggressive, uncooperative, and violent behavior during the instant case. She continued to have
altercations with many individuals, including physicians, caseworkers, and drug screeners. In
particular, caseworker Kylie Hukill testified that respondent obtained housing before the June 24,
2020 review hearing, but respondent would not allow Hukill into the new home to conduct a home
study. On another occasion, caseworker Sasha Donahoo testified that respondent’s current
apartment was suitable for the children, but Donahoo was unable to verify who was living with
respondent. Donahoo also testified that she observed problems during parenting time related to
respondent’s interactions with staff in front of the children. Respondent would become agitated
and maintain that workers were trying to steal her children. Respondent admitted that she had
been verbally argumentative during parenting time.

       Because of the issues during parenting time, and respondent had again given birth,
Donahoo referred respondent for additional parenting classes with Spectrum Health, but
respondent told Donahoo that she did not need the additional classes. Respondent also was
provided with a referral for therapy through Community Mental Health, but she would not provide
Donahoo with the therapist information or provide a release to allow Donahoo to obtain the
information.

        Donahoo testified about respondent’s altercation over a knife that she brought to a
parenting-time visit. Respondent’s “lack of basic self-management skills” continued throughout
the case. She allowed an unapproved caregiver, who recently had been released from prison for
assault, to watch the children while respondent gave birth in 2019. Respondent also admitted that
she failed to obtain prenatal care when she was pregnant with XA, and that she hid the pregnancy,
and the baby, from the court and DHHS. As she had done during the previous proceeding,
respondent also stopped participating in services. She participated in therapy with Child and
Family Charities from August 2020 to May 2021, but was discharged because of repeated
absences. Respondent acknowledged that she became angry after she was no longer allowed visits
with her children at the Child and Family Charities facility, and she discontinued her therapy
services even though she could still have continued in therapy with that provider. When drug use
became a concern, respondent refused to admit that she had a problem, even though one of her
children was born with cocaine in her system and another was diagnosed with fetal-alcohol
syndrome. Additionally, respondent missed 80 out of 115 scheduled drug screens. Respondent
also acknowledged that she had been banned from one testing facility after she was involved in a
verbal altercation with staff.

        In sum, as the record shows, respondent made very little progress during the time the
children were under the court’s jurisdiction. Thus, the trial court did not clearly err by finding that
the conditions that led to the adjudications continued to exist. Moreover, considering the length
of time the children had been in care and respondent’s lack of progress with services, as well as
her past CPS history, the trial court did not clearly err by finding that there was no reasonable
likelihood that respondent would be able to rectify the conditions within a reasonable time.



                                                 -3-
        With respect to § 19b(3)(j), the trial court also did not clearly err by finding that the children
were reasonably likely to be harmed if returned to respondent’s care. The trial court’s decision is
supported by substantial testimony, including a number of admissions by respondent. There is
ample testimony in the record about respondent’s inability or unwillingness to comply with
services. “Failure to substantially comply with a court-ordered case service plan ‘is evidence that
return of the child to the parent may cause a substantial risk of harm to the child’s life, physical
health, or mental well being.’ ” In re Trejo, 462 Mich 341, 346 n 3; 612 NW2d 407 (2000), quoting
former MCR 5.973(C)(4)(b). Donahoo testified that respondent did not have the ability to
appropriately care for the children, and that respondent’s home was not currently fit for the
children’s return because Donahoo did not know who was living with respondent or who would
be around the children. Thus, the evidence supports the trial court’s finding that termination was
also warranted under § 19b(3)(j).

                                        II. BEST INTERESTS

        Respondent argues that the trial court erred by finding that termination of her parental
rights was in the children’s best interests. We disagree.

        “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not be
made.” MCL 712A.19b(5). A trial court’s decision regarding a child’s best interests is reviewed
for clear error. In re Payne/Pumphrey/Fortson, 311 Mich App 49, 63; 874 NW2d 205 (2015).

        Whether termination of parental rights is in a child’s best interests is determined by a
preponderance of the evidence. In re Moss, 301 Mich App 76, 90; 836 NW2d 182 (2013). Factors
to be considered include “the child’s bond to the parent, the parent’s parenting ability, the child’s
need for permanency, stability, and finality, and the advantages of a foster home over the parent’s
home.” In re Olive/Metts Minors, 297 Mich App 35, 41-42; 823 NW2d 144 (2012) (citations
omitted). A trial court may also consider whether it is likely that a child could be returned to a
parent’s home “within the foreseeable future, if at all.” In re Frey, 297 Mich App 242, 248-249;
824 NW2d 569 (2012). “The trial court may also consider a parent’s history of domestic violence,
the parent’s compliance with his or her case service plan, the parent’s visitation history with the
child, the children’s well-being while in care, and the possibility of adoption.” In re White, 303
Mich App 701, 714; 846 NW2d 61 (2014).

        The trial court did not clearly err by finding that termination of respondent’s parental rights
was in the children’s best interests. Respondent did not complete services and did not benefit from
the services she did complete. Further, considering respondent’s lack of progress over the four
years this case was pending, there is no reasonable likelihood that respondent would be able to
parent the children in the foreseeable future. Moreover, caseworker Donahoo testified that
respondent did not have a strong bond with either OG or RA, and did not have a bond at all with
her other children. By contrast, all of the children had strong bonds with their respective foster-
parents. The children were receiving consistent medical and mental health treatment, and one-on-
one attention that respondent was unable to provide. Moreover, all of the foster homes were
willing to adopt and provide long-term placement for the children.



                                                   -4-
        As noted by the trial court, the children were currently in both relative and nonrelative
placements. The trial court considered the relative placements, but found that termination of
respondent’s parental rights to those children was still in their best interests. Donahoo explained
that the relationships between the foster-parent relatives and respondent were strained. She also
explained that there had been a lot of dishonesty and drama by respondent, such that the foster-
families were “just kind of done with both of the parents at this point.” A preponderance of the
evidence supports the trial court’s finding that termination of respondent’s parental rights was in
the children’s best interests.

                                       III. CONCLUSION

       There were no errors warranting relief. We affirm.



                                                            /s/ Jane E. Markey
                                                            /s/ Mark T. Boonstra
                                                            /s/ Michael J. Riordan




                                               -5-